DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 14 are objected to because of the following informalities, and should be:
“…a first piezo-resistor, a first wire, and a first pad…”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 105783998A – listed on Applicant’s 06-28-2021 IDS, translation provided by Applicant).


a first substrate 101 (p. 7; Fig. 1);
a second substrate 103 (p. 8; Fig. 1) laminated with the first substrate 101 (as shown in Fig. 1);
a pressure sensor 101/117/118 (i.e. “the protective cover 101 in the acceleration sensor is multiplexed into a pressure sensitive membrane of the pressure sensor,” p. 7; Fig. 1; the pressure sensor also includes 117 and 118: p.9; Fig. 1) located on the first substrate 101 (i.e. is part of 101; 117/118 are on 101) and configured to sense a change in external pressure (p. 9); and
an acceleration sensor 107/108/109 (p. 8; Fig. 1) located on the second substrate 103 (as shown in Fig. 1) and configured to sense a change in acceleration (p.8);
wherein a pressure film 101 of the pressure sensor (p.9) is configured to be spaced from the second substrate 102 (as shown in Fig. 1) to define a pressure cavity 102 (p.7) between the pressure film 101 and the second substrate 102 (as shown in Fig. 1), and a proof mass 109 of the acceleration sensor is configured to be spaced from the first substrate 101 (as shown in Fig. 1) to define a first anti-collision cavity (i.e. the space above the mass 109: see Fig. 1) between the proof mass 109 and the first substrate 101.
The apparatus of Zhou, as applied above in the rejection of claim 1, would be made by the method (and meet the limitations of) claim 13.

	


Regarding claim 3, Zhou discloses (Fig. 1) the first anti-collision cavity (i.e. the space above mass 109: see Fig. 1) and the pressure cavity 102 are arranged side by side (as shown in Fig. 1; the space above 109, and the space of 102 next to it) and are communicated (as shown in Fig. 1), the first anti-collision cavity is formed by recessing the surface of the first substrate 101 adjacent to the second substrate (as shown in Fig. 1), and a depth of the first anti-collision cavity being smaller than a depth of the pressure cavity 102 (since the mass 109 narrows the gap between the pressure membrane portion of 101 and 109: see Fig. 1); and
wherein the proof mass 109 is configured to correspond to the first anti-collision cavity (as shown in Fig. 1), and when vibrating in a direction towards the first substrate 101, at least partially falls into the first anti-collision cavity and does not contact the first substrate 101 (implicit, otherwise the measurements of both pressure and acceleration would be thrown off).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 105783998A).

Regarding claims 8 and 14-15, Zhou is applied as above, and discloses a first piezo-resistor 117 (p.9) located at a periphery of the pressure film 101 (as shown in Fig. 1) on a surface of the first substrate 101 away from the second substrate 103 (as shown in Fig. 1); and a second piezo-resistor 107 connected on a surface of the second substrate (i.e. in layer 104 which is bonded to the top of substrate 103: see Fig. 1) adjacent to the first substrate 101 (as shown in Fig. 1).
Zhou does not disclose a first wire and a first pad sequentially connected with the first piezo-resistor on a surface of the first substrate; and a second pad and a second wire sequentially connected with the second piezo-resistor on a surface of the second substrate.
However, the Examiner takes official notice that connecting piezo resistors to an outside electrical connection by wires and pads sequentially connected with the piezo-resistor was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou’s device/method to include a first wire and a first pad sequentially connected with the first piezo-resistor on a surface of the first substrate; and a second pad and a second wire sequentially connected with the second piezo-resistor on a surface of the second substrate.


Zhou does not disclose using etching to recess the first substrate.
However, the Examiner takes official notice that etching to form a recess in a substrate was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou’s method so that etching is was used to recess the first substrate.

[AltContent: connector]

Claims 1, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (U.S. Patent 9,550,668).

Regarding claims 1 and 13, Xia discloses (Figs. 15-23) a composite sensor (integrated: col. 1, lines 64-65), comprising:
a first substrate 60 (col. 9, line 4; as shown in Fig. 23);

a pressure sensor 150 (col. 9, line 19) located on the first substrate 60 (as shown in Fig. 23) and configured to sense a change in external pressure (by way of cavity 136: see Fig. 23); and
an acceleration sensor 160 (col. 9, lines 19-20) located on the second substrate 10 (see Figs. 19 and 23) and configured to sense a change in acceleration (inertial sensor: col. 9, line 19);
wherein a pressure film 52 (col. 9, lines 20-21) of the pressure sensor 150 is configured to be spaced from the second substrate 10 (as shown in Fig. 23)to define a pressure cavity (space above 52 in Fig. 23; including space 118) between the pressure film 52 and the second substrate 10 (as shown in Fig. 23), and a proof mass 162 (col. 9, line 25) of the acceleration sensor 160 is configured to be spaced from the first substrate 60 (as shown in Fig. 23) to define a first anti-collision cavity 118 between the proof mass 162 and the first substrate 60 (as shown in Fig. 23).
The apparatus of Xia, as applied above in the rejection of claim 1, would be made by the method (and meet the limitations of) claim 13.

Regarding claim 10, Xia discloses (Figs. 15-23) a third substrate 90 (col. 8, lines 30-31) located on a surface of the second substrate 10 away from the first substrate 60 (as shown in Figs. 19 and 23), wherein the first substrate 60 is bonded to the second substrate 10 (as shown .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (U.S. Patent 9,550,668).

Regarding claim 11, Xia is applied as above, and discloses the third substrate 90 defines a third anti-collision cavity (i.e. the space above 162: see Fig. 23).
Xia does not disclose the third anti-collision cavity is provided with a stopper to prevent the proof mass from adhesion to the third substrate.
However, the Examiner takes official notice that stoppers to prevent the proof mass from adhesion to a substrate were well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou’s device to include a stopper to prevent the proof mass from adhesion to the third substrate.

Regarding claim 12, Xia is applied as above, and discloses material of the third substrate 90 is one or any combination of silicon material and glass material (col. 4, lines 28-36), material of the first substrate 60 and the second substrate 10 is one or any combination of silicon material and silicon on insulator (col. 4, lines 28-36).

However, the Examiner takes official notice that bonding substrates together by an adhesive was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou’s device so that the first substrate, the second substrate and the third substrate are bonded by an adhesive.

Allowable Subject Matter
Claims 4-7, 9, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Van Der Wiel (U.S. Pub. 2006/0261424) discloses an integrated pressure/acceleration sensor, where the acceleration sensing cantilever is formed from the second substrate (by thinning the second substrate), however, the pressure cavity and the anti-collision cavity do not communicate, nor is the pressure film spaced from the second substrate (rather, the pressure film of Van Der Wiel is part of the second substrate).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852